Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The present Office Action is in response to the Request for Continued Examination dated 11 February 2022. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11 February 2022 has been entered.
	
Response to Amendment
In the amendment dated 01/12/2022, claims 1, 10 and 19 are amended; and claims 7 and 16 are cancelled.
Claims 1-6, 8-15 and 17-20 are pending and have been examined.

Notice to Applicant
The independent claims of the instant application recite updating (i.e., re-training) the previously trained machine learning model, a machine learning model which is recited as provided with criterion/criteria to output confidence values. The Specification at para. 0028 states (emphasis added): “confidence model 142 is a machine learning model executing on trial editing server 120… may be trained… Confidence model 142 accepts clinical trial criteria as input and produces a confidence value 144 as output for each criterion provided as input.” That is, the recitation of updating the previously trained machine learning model requires the previously trained machine learning model being updated to accept criteria as input. The confidence model accepts criteria as input for execution or otherwise (i.e., training, updating/re-training), as is the broadest reasonable interpretation. Thus, the claims are eligible because the claims do not recite a judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 10 and 19 each recite (claim 1 being representative) “generating, for each respective criterion of the plurality of criteria, a respective confidence value by providing the respective criterion to a machine learning model trained to output confidence values” (emphasis added). In the claimed scenario where only one criterion of the plurality of criteria is provided to a trained machine learning model, it is unclear whether one or more than one confidence value is output. See Specification at para. 0038. The Examiner suggests amending to recite “generating, for each respective criterion of the plurality of criteria, a respective confidence value by providing the plurality of criteria [[respective criterion]] to a machine learning model trained to output confidence values” Appropriate correction is required.
	By virtue of dependence on the independent claims, the rejection of claims 1, 10 and 19 also applies to dependent claims 2-6, 8-9, 11-15, 17-18 and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Broverman et al. (US 2004/0249664) in view of Leal et al. (US 2018/0300315), Zhao et al. (US 2020/0159829), Hejlsberg et al. (US 7,730,467), and de Vries et al. (US 2015/0120725) and evidenced by Balsz et al. (US 2018/0261333).

Regarding claim 1, Broverman teaches a computer implemented method comprising:
[…];
receiving information of a first clinical trial that is being drafted, wherein the information includes a plurality of criteria for the first clinical trial and a title of the first clinical trial (Fig. 1 and associated text teach Protocol Design Tool. Fig. 4 and associated text teach collect stratification & pre-study variables. [0018] teaches an intelligent Clinical Protocol (iCP) database; and variable fields that are to be rendered from data in the iCP database; and a protocol design tool instantiates and draws from iCP objects as necessary. Fig. 9 and associated text teach Historical Database of Clinical Trial Protocols. Fig. 2 and associated text teaches Entry Criteria being assigned to a protocol (on an Inclusion List and an Exclusion List). [0102] teaches the protocol title is a simple iCP element instantiated when the user double-clicks on the element in the chooser pane to insert it into a desired position in the document.);
[…];
identifying […] the corpus of literature, a set of documents that are related to the first clinical trial, […] (Fig. 9 and associated text teaches filtering Historical Database of Clinical Trial Protocols (corpus of literature). [0262] teaches document type “Protocol”. [0100] teaches document template 120; and the user enters basic contextual information such as title of the protocol or the version date and time to the extent not already provided by the template 120. [0121] teaches the protocol design tool allows the designer to filter the procedure list according to a number of criteria (e.g. dated during the past 36 months); or additionally, by specifying clinical indications using a text-based search in the database 920. The Examiner interprets a filtered procedure list of Clinical Trials Protocols as a set of related documents.); 
generating, for each respective criterion of the plurality of criteria, […] by providing the respective criterion to […] (Fig. 9 teaches filtering Historical Database of Clinical Trial Protocols. Fig. 2 teaches Entry Criteria assigned to a protocol. [0121] teaches the protocol design tool allows the designer to filter the procedure list. The Examiner interprets the procedure list as providing the protocols, each protocol including criteria, using the Historical Database of Clinical Trial Protocols.), wherein […];
[comparing…];
[upon determining…] a first criterion of the plurality of criteria […] (The Examiner interprets each Entry criterion of a protocol as a criterion of one or more protocols/Entry criteria.); and
	[upon receiving…] the first criterion […] (see Leal and De Vries.)

Broverman may not teach:
generating, by operation of one or more computer processors, an index for a corpus of literature, wherein the index comprises a vector space comprising a plurality of vectors associated with documents clustered based on similarities, and wherein the index is generated by:
preprocessing a first document of a plurality of documents using one or more natural language processing (NLP) algorithms, comprising removing stop words, performing tokenization, performing stemming, removing non-English words, and removing punctuation;
identifying a first instance of a predefined section of the first document based on metadata tags associated with the first document; 
generating a first vector based on characteristics of the first document, comprising: 
parsing only the first instance of the predefined section; and 
refraining from parsing at least one other section of the first document; 
generating a second vector based on characteristics of a second document, comprising:
searching for a second of the predefined section of the second document; and
in response to determining the second predefined section cannot be found in the second document, parsing the second document; and
clustering the first and second documents based on a similarity between the first and second vectors;
generating a first vector for the title of the first clinical trial; 
[identifying…] based on the index for […] based on the first vector and the respective vectors of the plurality of documents in the corpus of literature;
	[generating…] a respective confidence value [by providing the respective criterion] to a machine learning model trained to output confidence values, wherein the respective confidence value is based at least in part on:
a respective frequency of the respective criterion in the set of documents, wherein a first document in the set of documents is given increased weight based on determining that the first document is associated with a successful trial of a therapy that obtained regulatory approval;
comparing each respective confidence value with a confidence threshold, wherein the confidence threshold is selected based on scaling used for the confidence values;
upon determining that a first criterion of the plurality of criteria has a first confidence value below a predefined the confidence threshold, prompting a user to verify the first criterion; and
upon receiving, from the user, verification that the first criterion is correct, updating the machine learning model to produce relatively higher confidence values for criteria that are similar to the first criterion.

Leal teaches 
generating, by operation of one or more computer processors, an index for a corpus of literature, wherein the index comprises a vector space comprising a plurality of vectors associated with documents clustered based on similarities ([0167] teaches a processor. [0140] teaches an indexed store (index) of a corpus of documents. [0045] teaches a given document comprises a vector space generated utilizing an algorithm to compute each word form’s semantic similarity. [0047] teaches topic modeling using e.g. Latent Dirichlet Allocation on document text to identify clusters of words.), and wherein the index is generated by:
preprocessing the first document of a plurality of documents using one or more natural language processing (NLP) algorithms ([0015] teaches use of lexico-statistic rules/a lexico-statistic approach including various techniques e.g. co-occurrence, Latent Semantic Indexing (preprocessing using NLP algorithms). [0051] also teaches NLP techniques. See, e.g. Abstract for preprocessing documents), comprising [… (see Zhao)];
identifying a first instance of a predefined section of the first document based on metadata tags associated with the first document ([0037] teaches rules regarding detecting e.g. a title (instance) within the document and entire “boilerplate” (predefined) sections of identified text content. [0039] teaches identifying a metadata tag e.g. “TITLE”. The Examiner interprets “boilerplate” sections as identified by metadata. Fig. 6 also teaches tags. Abstract teaches identifying documents (a first and second).);
generating a first vector based on characteristics of the first document ([0018] teaches calculating a contextual vector. [0045] teaches a semantic word model for a given document (one of Broverman’s clinical trial protocols) comprises an associated vector space. The Examiner interprets contextual vectors as based on characteristics of “boilerplate” sections.), comprising: 
parsing [… (see Hejlsberg)] the first instance of the predefined section (Leal Fig. 5 teaches parsing documents by matching expressions (predefined sections) from predefined tag sources e.g. headings, metadata tags.); and 
[… (see Hejlsberg)] parsing at least one other section of the first document (See Fig. 5, above. The Examiner interprets Leal as parsing 2 expressions.);
generating a second vector based on characteristics of a second document ([0018] teaches calculating a contextual vector. [0045] teaches a semantic word model for a given document (a second one of Broverman’s clinical trial protocols) comprises an associated vector space.), comprising:
searching for a second instance of the predefined section of the second document ([0003] teaches identifying documents involves browsing for documents in a predefined indexing structure. [0055] teaches searching for related expression and tags (predefined section) in the text (second protocol).); and
in response to determining the second predefined section cannot be found in the second document, parsing the second document ([0004] teaches generating suggested tags including tags that do not appear in the document themselves. [0014] teaches suggesting new tags, tags not defined in the predefined tags, for an untagged document (that does not have predefined sections). Fig. 5 and associated text teaches identifying new tags for a document (when document is untagged) involves parsing documents. The Examiner interprets the second document (protocol) as tagged, noting this contingency step is optional in a method claim.); and
clustering the first and second documents based on a similarity between the first and second vectors ([0092] teaches a set of documents are associated (clustered) with a tag and a similarity score associated with the tag, the similarity score representing a confidence level that the tag was appropriately selected using machine learning method(s). [0101] teaches the method may utilize a Latent Dirichlet Allocation model to identify candidate expressions by identifying clusters of words.);
generating a first vector for the title of the first clinical trial ([0018] teaches a content-based filtering approach; developing contextual models based on “Title”, “Text/Summary”, etc.; and using the title and summary to generate a contextual vector.);
[identifying] based on the index for [the corpus of literature] ([0140] teaches the indexed store of the corpus of documents.) [a set of documents that are related to the first clinical trial] based on the first vector and the respective vectors of the plurality of documents in the corpus of literature ([0018] teaches detection of related documents using the content-based filtering approach, i.e., contextual vector for “Title” (see above).);
[generating…] a respective confidence value (Fig. 1B teaches assigning confidence level. [0063] teaches the output of the statistical classification model and n-gram statistical model are utilized to generate/transmit (output) a set of tags (Broverman’s Eligiblity criteria) and associated confidence levels to a user.)  [by providing the respective criterion (see Broverman) to a machine learning model (see De Vries)] trained ([0007] teaches a training set of documents for developing various (trained) machine learning models.) [to output confidence values (see Devries)], wherein the respective confidence value is based at least in part on:
a respective frequency of the respective criterion in the set of documents ([0083] teaches statistically relevant measures associated with the pattern/tag (Broverman’s Eligibility criterion), which can then be condensed into a confidence level. [0079] teaches rank the frequency and position of the identified patterns and generate an interim relevancy level for each pattern. For example, identified expressions appearing more frequently may have their relevancy increased. [0148] teaches utilizing tags to rank similar documents (the set of documents).), wherein a first document in the set of documents is given increased weight based on determining that the first document is associated with a successful trial […] ([0079] teaches identified expressions appearing more frequently may have their relevancy increased. [0148] teaches utilizing user interest to determine the ranking of similar documents (weighting of Broverman’s Protocols) by utilizing user profile data, e.g. created tags (“successful”, which is non-functional descriptive material). [0130] teaches calculating the relative importance of a tag and increasing the ranking appropriately.);
comparing each respective confidence value with […] ([0063] teaches generate (output) a set of tags (Broverman’s Eligiblity criteria) and (each) associated confidence level(s) to a user.); and
[upon receiving…] the machine learning model […] ([0004] & [0007] teaches utilizing a developed machine learning model, the end result being systems and methods able to receive a document and identify the categories and tags it belongs to.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the design assistance for clinical trial protocols of Broverman including preprocessing algorithms and additional processing techniques and to use this information as part of automated document analysis and processing using machine learning techniques as taught by Leal, with the motivation of increasing the automation of electronic document processing to optimize the results of classification, tagging, and matching operations; improving current techniques; increasing the computing accuracy in recommending similar documents; and reducing costs and the likelihood of operational uncertainties associated with the development of clinical trial protocols (see Leal at para. 0002 and 0004; and Broverman at para. 0004).

Regarding contingency steps of method claims:
The Examiner notes that the step reciting “in response to determining the second predefined section cannot be found in the second document, parsing the second document” in claim 1 is contingent upon the “determining the second predefined section cannot be found”. The art of record teaches that for some documents, predefined tags are defined in the document (see Leal at para. 0004 and 0014), allowing these sections of a document to be found by a computer processing them. Because the recited “determining the second predefined section cannot be found” is optionally not met by interpreting Leal’s second document (Broverman’s second protocol) as tagged, any claim feature or limitation relying on this unmet contingency condition or the contingent step are not required by the associated claim(s) to be met. As such, Claims 1 (and likewise claim 19 reciting an analogous method) are not required to address “parsing the second document” in response to “determining the second predefined section cannot be found” because the second predefined section is interpreted to be found for a second document (protocol) and the contingency is not required to be met. Were the contingency step required to be met, the Examiner would reject claims 1 and 19 with the prior art references cited in the PTO-892 form and listed below.
Were the contingency step required to be met, Leal would render obvious the contingency step limitation when interpreted as an untagged document (see Leal at para. 0004, 0014 and Fig. 5 and associated text describing the flowchart, e.g. [0094] – [0106], emphasis on [0094] – [0098]). See also claim 10 prior art rejection for the system claim.

Broverman/Leal does not teach removing stop words, performing tokenization, performing stemming, removing non-English words, or removing punctuation.
Zhao teaches removing stop words, performing tokenization, performing stemming, removing non-English words, and removing punctuation ([0036] teaches natural language processing and performing preprocessing tasks, e.g. removing stop words, performing tokenization, performing stemming, removing non-English words, removing punctuation.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Zhao with teaching of Broverman/Leal since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Broverman/Leal or Zhao. Performing natural language processing by performing preprocessing tasks (as taught by Zhao) does not change or affect the normal natural language processing-related functionality of the system and method for design assistance for clinical trial protocols of Broverman/Leal. Processing document-related information would be performed the same way even with the addition of preprocessing tasks. Since the functionalities of the elements in Broverman/Leal and Zhao do not interfere with each other, the results of the combination would be predictable.

Broverman/Leal/Zhao does not explicitly teach 
a successful trial of a therapy that obtained regulatory approval.
However, the limitation claims information/labels that do not result in a manipulative difference between the information/labels of the prior art and the functionality of the claimed method (see MPEP §2111.05). The function taught by the prior art would be performed the same regardless of whether the information/labels was substituted with nothing. Because Leal teaches that tags containing information/labels are created or liked and are utilized for ranking similar documents, substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels applied to the utilized tags of the prior art with any other information/labels (e.g. “a successful trial of a therapy that obtained regulatory approval”) because the results would have been predictable (i.e., a created or liked tag utilized in ranking similar documents).

As evidence, the Examiner notes that the information for substitution into the tags of Leal could alternatively be rendered obvious by Balsz using KSR rationale B:
Balsz teaches: metadata information (Leah’s tags) including a phase of regulatory approval (see [0012]). The metadata may include information about each drug’s phase of clinical testing such as whether it is approved (or not) for a specific use (see [0110]). The Examiner interprets each drug trial phase information as associated with a successful or unsuccessful therapy that did or did not obtain regulatory approval.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Balsz with teaching of Broverman/Leal/Zhao since the combination of references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the metadata information of the secondary reference for the information of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Broverman/Leal/Zhao may not teach parsing only the predefined section; and refraining from parsing at least one other section of the document.

Hejlsberg teaches 
parsing only the predefined section (Fig. 8 teaches a pull model parser employed to parse a fragment (predefined section, Leal’s expression) of an XML document. Abstract describes associating an input stream (vector) with the pull model parser, accepting requests to selectively parse out XML items / fragments (only the predefined section(s)) from the input stream. Fig. 5 illustrates the resulting serialized output 520 of parsed XML items (the generated vector).); and
refraining from parsing at least one other section of the document (The Examiner does not detect a patentable distinction between “parsing only…” and “refraining from…” Teachings for one necessarily teach the other.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Hejlsberg with teaching of Broverman/Leal/Zhao since the combination of references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Broverman/Leal/Zhao or Hejlsberg. Providing parsing technology (as taught by Hejlsberg) does not change or affect the normal data processing related functionality of the automated document analysis and processing system of Broverman/Leal/Zhao. Data analysis and processing would be performed the same way even with the addition of pull model parser technology. Since the functionalities of the elements in Broverman/Leal/Zhao and Hejlsberg do not interfere with each other, the results of the combination would be predictable.

Broverman/Leal/Zhao/Hejlsberg may not teach
[by providing…] to a machine learning model […] to output confidence values;
comparing […] with a confidence threshold, wherein the confidence threshold is selected based on scaling used for the confidence values;
upon determining that a first […] has a first confidence value below a predefined threshold, prompting a user to verify the first […].
	upon receiving, from the user, verification that the first criterion is correct, updating the machine learning model to produce relatively higher confidence values for criteria that are similar to the first criterion.

De Vries teaches:
[by providing…] to a machine learning model [trained] to output confidence values […] ([0018] teaches a non-master record, generally any data which is not yet designated as confirmed, trustworthy or “master”; executing an NPL-type matching algorithm/tool to identify corresponding records in master database 100 e.g. in operation 315; and calculating a degree (Leal’s level) of confidence in the matching or correlation between non-master and corresponding records. Fig. 3 teaches improving/training the algorithm.);
comparing [each respective confidence value] with a confidence threshold, wherein the confidence threshold is selected based on scaling used for the confidence values ([0018] teaches a threshold confidence level, which is optionally user adjustable. The Examiner interprets the user as having adjusted the threshold. [0027] teaches using any suitable scale for a normalized score. The Examiner interprets the threshold confidence level as adjusted using a suitable scale for confidence levels. [0018] teaches comparing a match’s degree of confidence to the threshold.);
upon determining that a first […] has a first confidence value below the confidence threshold, prompting a user to verify the first […] ([0018] teaches a specific (optionally user adjustable) threshold confidence level; and if the confidence is low, the system may then prompt the database generator of the need to receive confirmation of the match from a user in operation 325. The Examiner interprets the confidence as low (below threshold).); and
	upon receiving, from the user, verification that […] is correct, updating the machine learning model to produce relatively higher confidence values for criteria that are similar to the first criterion (Fig. 2 & [0018] also teaches such confirmation may be received in step 230. Fig 3 & [0018] teaches in the case of confirmation, allowing the improving/training of the matching algorithm. The Examiner interprets confirmation as received and the algorithm as improved. The Examiner notes “to produce relatively higher confidence values for criteria that are similar to the first criterion” is an intended result of “updating”.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the design assistance for clinical trial protocols method of Broverman/Leal/Zhao/Hejlsberg to execute a matching algorithm to identify corresponding records using natural language processing tools to determine a degree of confidence in the matching or correlation between non-master and corresponding records as taught by de Vries, with the motivation of maintaining proper confidentiality to facilitate study design collaboration as well as and reducing costs and the likelihood of operational uncertainties associated with the development of clinical trial protocols (see de Vries at Abstract and para. 0002; and Broverman at para. 0004).

Regarding claim 2, Broverman/Leal/Zhao/Hejlsberg/deVries teaches the computer implemented method of claim 1, wherein
The machine learning model determines a relevancy of the respective criterion with respect to each of the set of documents (Broverman at Para. 0121 teaches that the identified protocol and thus its features (each respective criterion) are applicable (i.e., relevant) to the protocol being designed. The Examiner notes that there is no indication of what “a relevancy” entails. De Vries at Para. 0015 teaches that the data (the data of Broverman) is analyzed using machine learning.) 

Regarding claim 3, Broverman/Leal/Zhao/Hejlsberg/DeVries teaches the computer implemented method of claim 1, wherein
the information of the first clinical trial further includes a domain of the first clinical trial (The Specification (at pg. 11, para. 0043) recites examples of domains include a therapeutic area of a clinical trial, a particular family of diseases or disorders or any other categorization of clinical trials. Broverman [0041] teaches the protocol meta-models are created using a meta-modeling authoring tool e.g. Protégé 2000; and defining “generic ontologies” for different categories of endeavor, and then to define “domain-specific ontologies” for the application of the generic ontology to more specific situations. Broverman [0041] also teaches major categories of medical endeavors e.g. clinical trials. The Examiner interprets “domain-specific ontologies” as domain information for clinical trial(s).), and wherein 
identifying the set of documents is further based on the domain of the first clinical trial (Broverman [0041] teaches defining “domain-specific ontologies”. Broverman [0185] teaches The Mapping Specification contains information which is used by the system, e.g., to guide domain entity linkage. Broverman [0241] teaches the iCP instance 122 contains elements and associations between elements, together constituting the collected domain information about the trial. The Examiner interprets using one of the defined “domain-specific ontologies” and domain entity linkage for identifying the Clinical Trial Protocols.)

Regarding claim 10, the subject matter of claim 10 is essentially defined in terms of a system, which is technically corresponding to claim 1. Since claim 10 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Further, Leal renders obvious the following limitations, teaching
in response to determining the second predefined section cannot be found in the second document, parsing the second document (Leal [0004] teaches generating suggested tags including tags that do not appear in the document themselves. Leal [0014] teaches suggesting new tags, tags not defined in the predefined tags, for an untagged document (that does not have predefined sections). Leal Fig. 5 and associated text teaches identifying new tags for a document (when document is untagged) involves parsing documents. The Examiner interprets the second document (protocol) as an untagged document.)

Regarding claim 11, Broverman/Leal/Zhao/Hejlsberg/DeVries teaches the system of claim 10, wherein analyzing the plurality of documents to determine the confidence value for the respective criterion (the Examiner notes an analogous step, “providing…”, in claim 10) comprises 
determining a relevancy of the respective criterion with respect to each of the plurality of documents (The Examiner notes claim 2 is analogous. De Vries [0015] teaches database 100 may have use for data mining to reduce cost of clinical trials; master database generator may function in connection with a clinical system 30, which may contain or provide workflow instructions. The Examiner interprets workflow instructions as Broverman’s protocols, i.e., criteria. De Vries [0015] also teaches workflow information provided by the clinical system 30 may facilitate the correlation of received data. Broverman Fig. 9 and associated text teaches Historical Database of Clinical Trial Protocols. The Examiner interprets Broverman’s Clinical Trial Protocols as de Vries’s received data. De Vries [0018] teaches determining a degree of confidence in the correlation, which necessitates determining the correlation. The Examiner interprets the correlation as the relevancy.)

Regarding claim 12, the subject matter of claim 12 is essentially defined in terms of a system, which is technically corresponding to claim 3. Since claim 12 is analogous to claim 3, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.

Regarding claim 19, the subject matter of claim 19 is essentially defined in terms of a manufacture, which is technically corresponding to claim 1. Since claim 19 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Claims 4-5, 8-9, 13-14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Broverman/Leal/Zhao/Hejlsberg/DeVries in view of Graiver et al. (US 2018/0046780).

Regarding claim 4, Broverman/Leal/Zhao/Hejlsberg/DeVries teaches the computer implemented method of claim 1, the method further comprising:
[…] parsing the second criterion with one or more natural language processing (NLP) models (De Vries Fig. 9 and associated text teaches receive and parse non-master record 910. The Examiner interprets non-master record as Broverman’s Clinical Trial Protocol. De Vries [0018] teaches algorithms from NLP tools. The Examiner interprets algorithms as NLP models.)
[…]; and
presenting the plurality of […] criteria to the user (Broverman [0018] teaches a corresponding human-readable document for an ultimate product of the protocol design process. The Examiner interprets Broverman’s document as Broverman’s Clinical Trial Protocol, i.e., criteria. Broverman [0059] teaches the user interface of the Protégé 2000 authoring tool. The Examiner interprets presenting with the user interface.)

Broverman/Leal/Zhao/Hejlsberg/DeVries may not teach the method further comprising: 
determining that a second criterion of the plurality of criteria has two potential meanings, based on […];
generating a plurality of alternative criteria for the second criterion, wherein each of the plurality of alternative criteria has a single respective meaning; and
[…] alternative criteria […]

Graiver does teach:
determining that a second criterion of the plurality of criteria has two potential meanings, based on parsing the second criterion […] (Abstract teaches systems for structuring clinical trial protocols into machine interpretable form; and a hybrid human and natural language processing system used to generate structured computer parseable representation of a clinical trial protocol and its eligibility criteria. The Examiner interprets parsing based on de Vries’s NLP algorithms. [0137] teaches BRIDGE, a tool that allows clinical sponsors to edit or update information about their trial. Fig. 1 and associated text teaches extraction of patient eligibility probabilities from a computer parseable representation of a clinical trial and its eligibility criteria. [0158] teaches NLP algorithms can accurately extract the meaning of a document (e.g., the trial sponsor’s published eligibility criteria) (i.e., without changing the meaning). [0257] teaches Qualifier Clause(s) need to be associated with another clause to give them useful meaning in trial criteria. [0326] teaches additional complexity arises due to existence of qualified eligibility criteria, i.e., criteria that express constraints on other criteria; and a qualified (eligibility) criteria includes a root criterion and qualifier(s). The Examiner interprets at least two meanings in a qualified eligibility criteria.);
generating a plurality of alternative criteria for the second criterion, wherein each of the plurality of alternative criteria has a single respective meaning (Graiver [0326] teaches additional complexity arises due to existence of qualified eligibility criteria, i.e., criteria that express constraints on other criteria; and a qualified (eligibility) criteria includes a root criterion and qualifier(s). Graiver [0244] teaches “if/then statements” relate one complex clause with another: if the first clause is true, then the second clause can be considered; and if the first clause is not true, then the second one can be ignored (won’t be used to consider whether Broverman’s Clinical Trial Protocol is (un)suitable for a trial). Graiver [0257] teaches Qualifier Clause(s) need to be associated with another clause to give them useful meaning in trial criteria. The Examiner interprets the if/then statements as generating alternate criteria (e.g. Graiver’s inclusion criteria, e.g. Graiver’s exclusion criteria) from qualified (eligibility) criteria.); and
[…] alternative criteria […] (see previous citations. The Examiner interprets Graiver’s if/then statements as generating alternate criteria (e.g. Graiver’s inclusion criteria, e.g. Graiver’s exclusion criteria) from qualified (eligibility) criteria.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method and system of design assistance for clinical trial protocols of Broverman/Leal/Zhao/Hejlsberg/DeVries to use the method and systems for structuring clinical trials protocols to edit or update information about a clinical trial and accurately extract the meaning of a document by giving useful meaning to the clauses in trial criteria as taught by Graiver, with the motivation of optimizing the model and design of future clinical trials (see Graiver at Abstract).

Regarding claim 5, Broverman/Leal/Zhao/Hejlsberg/DeVries teaches the computer implemented method of claim 1, the method further comprising:
Generating a […] criteria based on analyzing the set of documents, wherein the […] criteria […] in the plurality of criteria (Broverman Fig. 2 and 48 teach criteria lists and generating criteria based on document analysis. Broverman [0087] teaches an electronic version of a previous or similar protocol. Broverman [0100] teaches the protocol designer selects an appropriate iCP model to design an iCP protocol instance. Broverman Fig. 10 and associated text teaches Version Date for a Study Protocol (i.e., iCP protocol instance).); and
Presenting the […] criteria to the user (Broverman [0018] teaches a corresponding human-readable document (Clinical Trial Protocol having criteria) for an ultimate product of the protocol design process. Broverman [0059] teaches the user interface of the Protégé 2000 authoring tool. The Examiner interprets the user interface as presenting the Clinical Trial Protocol.)

Broverman/Leal/Zhao/Hejlsberg/DeVries may not teach new criteria […] not included in the plurality of criteria.

Graiver does teach 
new criteria not included in the plurality of criteria new criteria (Graiver [0142] teaches the trial sponsor may edit information related to the study design. Graiver [0147, 0148] teaches in addition, trial sponsors may also add custom criteria (new criteria not included) to filter through a list. The Examiner interprets adding Graiver’s custom criteria as adding new criteria to Broverman’s iCP protocol instances (see also Broverman Fig. 2 & 48). The Examiner interprets Graiver’s custom criteria as presented with Broverman’s user interface.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method and system of design assistance for clinical trial protocols of Broverman/Leal/Zhao/Hejlsberg/DeVries to use the method and systems for structuring clinical trials protocols to edit or update information about a clinical trial and add custom criteria to the clinical trial criteria as taught by Graiver, with the motivation of optimizing the model and design of future clinical trials (see Graiver at Abstract).
		
Regarding claim 8, Broverman/Leal/Zhao/Hejlsberg/DeVries teaches the computer implemented method of claim 1, wherein determining the confidence value for the first criterion (see claim 1 prior art rejection) comprises
[determining…] a second criterion [contradicts…] the first criterion (see previous citations. Broverman Fig. 2 & 48 teach Clinical Trial Protocols iCP instances including entry criteria).

Broverman/Leal/Zhao/Hejlsberg/DeVries may not teach determining that […] contradicts […].

Graiver teaches 
determining that […] contradicts […] (Graiver [0333] teaches a tool to validate clinical protocol eligibility criteria, since clinical trial protocols can contain contradictions or redundancy in eligibility criteria (Broverman’s two criteria) that are not always obvious. Graiver [0333] also teaches Contradictions occur when subsets of criteria cannot be satisfied simultaneously, whereas redundancies happen when criteria can be inferred from another criteria.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method and system of design assistance for clinical trial protocols of Broverman/Leal/Zhao/Hejlsberg/DeVries to use a tool to validate clinical protocol eligibility criteria as taught by Graiver, with the motivation of optimizing the model and design of future clinical trials (see Graiver at Abstract).

Regarding claim 9, Broverman/Leal/Zhao/Hejlsberg/DeVries teaches the computer implemented method of claim 1, further comprising
Presenting […] of the confidence value for the first criterion to the user (Broverman [0059] teaches the user interface of the Protégé 2000 authoring tool. The Examiner interprets the user interface as presenting data. De Vries [0018] teaches a non-master record is generally any data (Broverman’s Clinical Trial Protocol iCP protocol instance criteria) which is not yet designated as confirmed, trustworthy or “master”; and the database generator system may perform calculations to determine a degree of confidence in the matching or correlation between non-master and corresponding records (Broverman’s criteria). See also DeVries Fig. 5A and [0024], “degree of confidence” within a record 510.)

Broverman/Leal/Zhao/Hejlsberg/DeVries does not explicitly teach an explanation.

Graiver teaches 
an explanation ([0467] teaches explanations and messages. Also, [0159] teaches a domain-specific language called TAG (Trial Annotation Grammar) for expressing clinical trial eligibility criteria in a human readable form. The Examiner interprets Graiver’s explanation to be about de Vries’s “degree of confidence”. The Examiner notes that there is no description of what “an explanation” must or must not entail.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method and system of design assistance for clinical trial protocols of Broverman/Leal/Zhao/Hejlsberg/DeVries to use the explanations and/or messages as taught by Graiver, with the motivations of expressing clinical trial eligibility criteria explanations, optimizing the model and design of future clinical trials, and facilitating study design collaboration (see Graiver at para. 0159 and Abstract; see de Vries at Abstract).

Regarding claim 13, the subject matter of claim 13 is essentially defined in terms of a system, which is technically corresponding to claim 4. Since claim 13 is analogous to claim 4, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.

Regarding claim 14, the subject matter of claim 14 is essentially defined in terms of a system, which is technically corresponding to claim 5. Since claim 14 is analogous to claim 5, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.

Regarding claim 17, the subject matter of claim 17 is essentially defined in terms of a system, which is technically corresponding to claim 8. Since claim 17 is analogous to claim 8, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8.

Regarding claim 18, the subject matter of claim 18 is essentially defined in terms of a system, which is technically corresponding to claim 9. Since claim 18 is analogous to claim 9, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 9.

Regarding claim 20, the subject matter of claim 20 is essentially defined in terms of a manufacture, which is technically corresponding to claim 5. Since claim 20 is analogous to claim 5, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.
	
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Broverman/Leal/Zhao/Hejlsberg/DeVries in view of Graiver and Barnes et al. (US 2017/0076046).

Regarding claim 6, Broverman/Leal/Zhao/DeVries teaches the computer implemented method of claim 1, the method further comprising:
[…];
[…]; and
Presenting […] to the user (Broverman [0057] teaches Fig. 2-8, screenshots of an iCP database, created and displayed by Protégé 2000. Broverman [0059] teaches the user interface of the Protégé 2000 authoring tool.)

Broverman/Leal/Zhao/Hejlsberg/DeVries may not teach
estimating a first number of patients that are eligible for the first clinical trial based on the plurality of criteria or
estimating a second number of patients that are eligible for the first clinical trial based on all of the plurality of criteria other than the first criterion.

Graiver teaches
estimating a first number of patients that are eligible for the first clinical trial based on the plurality of criteria (Graiver [0175] teaches a clinical trial is associated with a set of trial Eligibility Criteria. The Examiner interprets Broverman’s Clinical Trial Protocol as Graiver’s (clinical) trial. Graiver [0348] teaches prioritizing trials based on a measure of the probability of patient eligibility (and optionally, some measure of confidence in estimating that probability); and using the measure to provide a principled means of prioritizing patients for screening lab visits. The Examiner interprets a measure of probability as an estimate. Graiver [0155] teaches an original trial protocol and an edited/updated trial protocol. The Examiner interprets use of Graiver’s original trial protocol Eligibility Criteria to measure the probability of patient eligibility to prioritize patients.);
estimating a second number of patients that are eligible for the first clinical trial based on all of the plurality of criteria other than the first criterion (see previous citations. Graiver [0151] teaches adding additional information to a study, such as missing eligibility criteria that may not have been available from clinicaltrials.gov. Graiver [0155] teaches an original trial protocol and an edited/updated trial protocol. The Examiner interprets Graiver’s edited/updated trial protocol Eligibility Criteria as utilized to measure the probability of patient eligibility when prioritizing patients.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method and system of design assistance for clinical trial protocols of Broverman/Leal/Zhao/Hejlsberg/DeVries to prioritize patients in trials based on a measure of the probability (an estimate) of patient eligibility using eligibility criteria and/or additional information (missing eligibility criteria) as taught by Graiver, with the motivation of optimizing the model and design of future clinical trials (see Graiver at Abstract).

Broverman/Leal/Zhao/Hejlsberg/DeVries/Graiver may not teach presenting the first number of patients and the second number of patients to the user.
Barnes teaches: displaying patient lists in a results section (see [0162]). The Examiner interprets the patient lists (plural) as presented by Broverman’s user interface.	
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the display of more than one patient list in a results section of Barnes to use this display of patient information as part of the patient prioritization process as taught by Graiver, with the motivation of improving the user interface of Broverman by providing for comparison and review of patient lists (see Barnes at Para. 0162).

Regarding claim 15, the subject matter of claim 15 is essentially defined in terms of a system, which is technically corresponding to claim 6. Since claim 15 is analogous to claim 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.	

Response to Arguments
Rejection under 35 U.S.C. §101
The Examiner has considered the Applicant’s arguments in light of the present amendments and withdrawn the rejection (see Notice to Applicant, supra).

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-6, 8-15 and 17-20, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Applicant submits that the cited references fail to teach at least these elements in the current independent claims (Remarks, pg. 13):

a. “comparing each respective confidence value with a confidence threshold, wherein the confidence threshold is selected based on scaling used for the confidence values” (Remarks, pg. 12).

Regarding a.: The Examiner respectfully submits the basis of rejection as afforded by RCE. Given broadest reasonable interpretation (BRI), Broverman, Leal and De Vries render obvious the recited claim limitation.
Broverman Fig. 2 teaches eligibility criteria. 
Leal [0063] teaches generating each respective confidence value associated with a generated set of tags. 
De Vries teaches comparing [Leal’s generated confidence values associated with Broverman’s set of eligibility criteria] with a confidence threshold, wherein the confidence threshold is selected based on scaling used for the confidence values (see De Vries [0018] & [0027]. The Examiner interprets the user as having adjusted the threshold, which is a value on a suitable scale for confidence levels.)

b. “upon determining that a first criterion of the plurality of criteria has a first confidence value below the confidence threshold, prompting the user to verify the first criterion” (Remarks, pg. 12).

Regarding b.: The Examiner respectfully submits the basis of rejection as afforded by RCE. Given (BRI), Broverman and De Vries render obvious the recited claim limitation.
	Broverman Fig. 2 teaches eligibility criteria. 
	De Vries teaches upon determining that a first [eligibility criterion of the eligibility criteria] has a first confidence value below the confidence threshold, prompting a user to verify the first [eligibility criterion] ([0018] teaches a specific (optionally user adjustable) threshold confidence level; and if the confidence is low, the system may then prompt the database generator of the need to receive confirmation of the match from a user in operation 325. The Examiner interprets the confidence as low (below threshold).)

c. “upon receiving, from the user, verification that the first criterion is correct, updating the machine learning model to produce relatively higher confidence values for criteria that are similar to the first criterion” (Remarks, pg. 12).

Regarding c.: The Examiner respectfully submits the basis of rejection as afforded by RCE. Given (BRI), Broverman, Leal, and De Vries render obvious the recited claim limitation.
Broverman Fig. 2 teaches eligibility criteria.
Leal [0004] & [0007] teaches utilizing a machine learning model [0004], the model developed with a training set of documents whose categories are known, creating a model that learns [0007] (i.e., a trained machine learning model).
	De Vries teaches upon receiving, from the user, verification that [the eligibility criterion] is correct, updating the machine learning model to produce relatively higher confidence values for criteria that are similar to the first criterion (Fig. 2 & [0018] also teaches such confirmation may be received in step 230. Fig 3 & [0018] teaches in the case of confirmation, allowing the improving/training of the matching algorithm (Leal’s trained machine learning model). The Examiner interprets confirmation as received and the algorithm as improved.)
	The Examiner notes “to produce…” is an intended result of “updating”. The intended result makes no patentable distinction because there is no manipulative difference imposed by the result on the action recited in the claim.

Regarding the rejection of Claims 2-6, 8-9, 11-15, 17-18 and 20, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend. As such, the rejection of these claims is also maintained.

Conclusion
The prior art made of record and not relied upon (or merely considered as evidence beyond what is required) is considered pertinent to applicant's disclosure: Balsz et al. (US 2018/0261333) for teaching the information evidenced in the claim 1 prior art rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.W./Examiner, Art Unit 3626    

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626